                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

BARRY D. DAVIDSON, a resident of and                   )
Domiciled in the State of Arkansas, et al.,            )
                                                       )
          Plaintiffs,                                  )
                                                       )
v.                                                     )      Case No. CIV-18-836-SLP
                                                       )
JOAN MEG MORRIS CONINE, a/k/a                          )
MEG CONINE, et al.,                                    )
                                                       )
          Defendants.                                  )

                                             ORDER

          Before the Court is Defendants’ Rule 12(b)(6) Motion to Dismiss and Brief in

Support or Alternatively, Rule 12(e) Motion for More Definite Statement [Doc. No. 13].

Plaintiffs have responded [Doc. No. 16] and Defendants have replied [Doc. No. 18].1 The

matter is fully briefed and ready for determination.

I.        Introduction

          This action involves a dispute arising from a real estate project in Edmond,

Oklahoma. Certain parties to the action formerly engaged in a real estate development

business known as Davidson Conine Realty Advisors, Inc. and entered into a contractual

agreement concerning the real estate project. Plaintiffs, Barry D. Davidson and Lou A.

Davidson (Plaintiffs) seek to recover from certain Defendants money they claim is due to

them as a consulting fee and for reimbursement of costs under the terms of the contractual

agreement.


1
    Citations to the parties’ submissions reference the Court’s ECF pagination.
II.    Governing Standard

       To survive a motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil

Procedure, a plaintiff must plead sufficient factual allegations “to state a claim to relief that

is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim

is facially plausible “when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that they defendant is liable for the misconduct alleged.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009).

       To evaluate the sufficiency of the allegations of the complaint under the

“Twombly/Iqbal pleading standard” the court undertakes a “two-prong approach.”

Alpenglow Botanicals, LLC v. United States, 894 F.3d 1187, 1195 (10th Cir. 2018) (citation

omitted). Under the first prong, the court determines which allegations are not entitled to

the assumption of truth and includes “legal conclusions” and “threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements.” Id. (citation

omitted). The second prong requires the court to assume the truth of the well-pleaded

factual allegations and determine whether they state a plausible claim for relief. Id.

(citation omitted).

       “Generally, the sufficiency of a complaint must rest on its contents alone.” Gee v.

Pacheco, 627 F.3d 1178, 1186 (10th Cir. 2010). Thus, “[w]hen a party presents matters

outside of the pleadings for consideration . . . ‘the court must either exclude the material or

treat the motion as one for summary judgment.’” Brokers’ Choice of Am., Inc. v. NBC

Universal, Inc., 861 F.3d 1081, 1103 (10th Cir. 2017) (quoting Alexander v. Oklahoma,

382 F.3d 1206, 1214 (10th Cir. 2004)). Certain exceptions exist, and the court may

                                               2
consider: (1) documents attached to the complaint as exhibits; (2) documents referenced in

the complaint that are central to the plaintiff’s claims if the parties do not dispute the

documents’ authenticity; and (3) matters of which the court may take judicial notice. Gee,

627 F.3d at 1186.

III.   Factual Allegations of the Complaint2

       The claims at issue in this lawsuit arise out of a low-income housing development

complex in Edmond, Oklahoma, known as the Creekside Project. The parties involved in

the Creekside Project include Meg Conine; Kent Conine; Conine Realty Advisors, Inc., a

Texas corporation (CRA); Barry Davidson; Lou Davidson; and Davidson Realty Advisors,

LLC, a Texas limited liability company (DRA).3

       The parties executed a Split-Up Agreement on November 27, 2002. Meg Conine

and Kent Conine each signed the Agreement on behalf of “The Conine Group” and Meg

Conine also signed the Agreement on behalf of CRA. The Agreement provided for an

accounting and settlement of the assets and obligations related to the interests set forth

above. At the time of execution, the parties believed the Creekside Project would cease to

exist because it would not be able to obtain certain federal tax credits. Contrary to this

belief, the Creekside Project ultimately did obtain the federal tax credits. As a result, the



2
 The Court views the factual allegations of the Complaint in the light most favorable to Plaintiffs
as the non-moving parties. Straub v. BNSF Ry. Co., 909 F.3d 1280, 1287 (10th Cir. 2018).
3
 Prior to the execution of a Split-Up Agreement, the ownership interests in DRA, were as follows:
Plaintiff Lou Davidson 50% and Defendant Meg Conine 50%. And, the ownership interests in
CRA were as follows: Plaintiff Barry Davidson 49%; Plaintiff Lou Davidson 1% and Defendant
Meg Conine 50%.

                                                3
Creekside Project was completed and is currently operating in Edmond, Oklahoma as a

residential housing complex.

         Pursuant to an amendment to the Split-Up Agreement, Plaintiffs allege they are

entitled to a consulting fee in the amount of $246,500.00 and to reimbursement of costs in

the amount of $8,641.82.            Also, pursuant to a Security Agreement signed

contemporaneously with the Split-Up Agreement, Plaintiffs allege they have a security

interest in the Creekside Project for the monies due and owing to them. The Security

Agreement is signed by Kent Conine as the Debtor and Barry Davidson as the Secured

Party.

         Plaintiffs further allege that Defendant Creekside Village, L.P. (Creekside Village)

is owned by Meg and Kent Conine. Plaintiffs allege that the Conines have transferred

funds and assets formerly held by CRA to Creekside Village and that some or all of those

funds and assets are owed to Plaintiffs under the terms of the Split-Up Agreeement and/or

the Security Agreement.

         In Count 1 of the Complaint, Plaintiffs allege a claim for breach of contract against

Defendants Meg Conine, Kent Conine and CRA pursuant to the terms of the Split-Up

Agreement and Security Agreement. Plaintiffs further allege Defendant Creekside Village,

LP is an indispensable party to this action because it was created to hold assets of the

Creekside Project as contemplated by Paragraph 1(c) of the Split-Up Agreement.

         In Count 2 of the Complaint, Plaintiffs allege a claim for intentional interference

with contractual relations. Plaintiffs claim that Defendants acted with the specific intent



                                               4
to interfere with and disrupt the contractual relationship Plaintiffs had with separate

defendants with the intent to defraud Plaintiffs.

       Plaintiffs also seek declaratory relief. Specifically, Plaintiffs seeks a declaration

that they have a lien against the Creekside Project real property. Plaintiffs further request

the Court to declare the priority of any competing liens.

IV.    Discussion

       A.     Choice of Law

       A federal court sitting in diversity must apply the choice of law rules of the state in

which it sits. Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496 (1941); In re ZAGG

Inc. Shareholder Derivative Action, 826 F.3d 1222, 1228 (10th Cir. 2016). In moving for

dismissal, Defendants argue the breach of contract claim alleged in this action is governed

by Texas law, applying Oklahoma’s choice of law rules. Defendants cite, in part, the

choice-of-law provisions in the contracts at issue which provide for Texas law to apply.

Plaintiffs do not contest application of Texas law and the Court finds Texas law governs.

See Harvell v. Goodyear Tire & Rubber Co., 164 P.3d 1028, 1033-34 (Okla. 2006); Cagle

v. The James St. Grp., 400 F. App’x 348, 354-55 (10th Cir. 2010).

       Defendants further argue “either Texas or Oklahoma law governs the tortious

interference claim.” Defs.’ Mot. at 9. Defendants note that applying either Oklahoma or

Texas law to the claim will “lead to the same result.” Id. at 12. For the reasons set forth

below, the Court agrees and, therefore, need not resolve the issue.




                                              5
       B.     Dismissal Under Rule 12(b)(6)

              1.     Breach of Contract

       Defendants first seek dismissal of Plaintiffs’ breach of contract claim as to

Defendant Creekside Village on grounds that it is not a party to the Split-Up Agreement or

Security Agreement. Plaintiffs allege Creekside Village is an “indispensable party” and a

“proper Defendant to this action,” see Compl., ¶ 22, by virtue of the fact that Creekside

Village holds assets subject to the terms and condition of the Split-Up Agreement and

Security Agreement. Plaintiffs further allege that Creekside Village is a party to the Split-

Up Agreement because it was created to hold assets of the Creekside Project as

contemplated by ¶ 1(c) of the Split-Up Agreement, as amended.

       In response to the Defendants’ Motion, Plaintiffs wholly fail to address whether

Creekside Village is a party to the contract and, therefore, whether Plaintiffs can bring a

breach of contract claim against it. Thus, the Court finds Plaintiffs have confessed the

motion with respect to this issue. Moreover, the Court’s independent review of the

Complaint and its attachments fails to demonstrate that Creekside Village is a party to

either the Split-Up Agreement or the Security Agreement. Necessarily, therefore, Plaintiffs

fails to state a breach of contract claim against Creekside Village.

       Second, Defendants seek dismissal of any breach of contract claim against

Defendants Meg Conine and Kent Conine. Defendants contend the only alleged breach is

a failure to pay reimbursement costs and the consulting fee and that only CRA is obligated

to pay any contractual sums due. Defendants excerpt only the most limited portion of the

language of the Split-Up Agreement in support of their dismissal motion which states that

                                              6
“CRA shall deliver to the Davidsons” the “reimbursement for costs” and the “consulting

fee.” See Split-Up Agreement [Doc. No. 1-1] at 4, ¶ 1(c)(i) and (ii) (emphasis added). But

those same provisions of the Agreement further reference duties of Meg Conine,

individually. See, e.g., id., ¶ 1(c)(ii) (“Meg Conine and CRA agree to use their diligent

efforts to cause all development fees for the Creekside Project to be funded in the same

manner as was described for the Hillview Project . . . .”); see also Amendment [Doc. No.

1-3] (containing same language).

       Moreover, the Amendment recites that “per the Split-Up Agreement . . . the Parties

agreed to a certain payment of developer fees from the Conine Group. . . .”             See

Amendment (emphasis added). In response to Defendants’ motion, Plaintiffs recite other

provisions of the Split-Up Agreement setting forth obligations of the individual defendants.

See Pls.’ Resp. at 4-5. Additionally, the Split-Up Agreement recites that “the Conines and

CRA are sometimes collectively referred to herein as the ‘Conine Group.” See Split-Up

Agreement. And, as stated above, Meg Conine and Kent Conine individually signed the

Split-Up Agreement on behalf of “The Conine Group.” They also individually signed the

Amendment on behalf of The Conine Group. And Meg Conine separately signed the Split-

Up Agreement on behalf of CRA. The Court finds, therefore, at this early stage in the

proceedings that the Complaint plausibly states a claim for breach of contract against Meg

Conine and Kent Conine.

              2.     Intentional Interference with Contractual Relations

       Plaintiffs bring a claim for intentional interference with contractual relations. The

allegations in support of the claim are less than clear. Plaintiffs allege that Defendants

                                             7
“intentionally and purposefully cross-represented, controlled, and manipulated as a single

entity which were wrongly utilized by, among, and through Defendants Meg and Kent

Conine to the detriment of the Defendants, Barry D. Davidson and Lou A. Davidson.”

Compl., ¶ 35. Plaintiffs further allege: “Defendants, Meg Conine, Kent Conine, Conine

Realty Advisor, Inc., and Creekside Village, LP wrongful actions were done with the

specific intent to interfere with and disrupt the contractual relations Plaintiffs had with the

separate defendants, and that Defendants, one and/or all, actions were not privileged, but

were done with the specific intent to defraud the Plaintiffs . . . “ Id., ¶ 36.

       In the “statement of facts” section Plaintiffs further allege that “during a period of

time subsequent to the commencement of this action . . . the Conines actively and with

intentional purpose undertook to hide, conceal and mislead the Plaintiffs about the business

operation of the Creekside Project, and purposefully and with intent to deceive, kept

Plaintiffs from knowing about or becoming aware of business activities taking place

regarding the Creekside Project; which would generate obligations that would cause funds

to be due and owing the Plaintiffs.” Id., ¶ 23.

       A court need not accept “[t]hreadbare recitals of the elements of a cause of action

supported by mere conclusory statements.” Iqbal, 556 U.S. at 678. Rather, “to state a claim

in federal court, a complaint must explain what each defendant did to [the plaintiff]; when

the defendant did it; how the defendant’s action harmed [the plaintiff]; and what specific

legal right the plaintiff believes the defendant violated.” Nasious v. Two Unknown B.I.C.E.

Agents, 492 F.3d 1158, 1163 (10th Cir. 2007).



                                               8
        Plaintiffs allegations in support of their claim for intentional interference with

contractual relations are wholly conclusory and insufficient to withstand dismissal.4

Although Plaintiffs repeatedly assert “intentional” and “purposeful” conduct engaged in by

one or more Defendants for fraudulent or deceitful reasons, no specific conduct is identified

by any particular Defendant. And in responding to Defendants’ motion, Plaintiffs simply

reiterate in conclusory fashion that “the individuals and entities that make up the Conine

Group were intentionally and purposefully cross-represented, controlled, and manipulated

as a single entity to the detriment of Plaintiffs.” Pls.’ Resp. at 6. Because the Court finds

the allegations fail to state any plausible claim for relief, Plaintiffs’ claim is dismissed.5

                3.       Declaratory Relief

        Next, Defendants seek dismissal of Plaintiffs’ request for declaratory relief.

Defendants argue the Complaint “cites no authority upon which the Court could declare

the Plaintiffs have a lien on the Creekside Project.” Defs.’ Mot. at 19. Defendants argue

neither the Split-Up Agreement nor the Security Agreement grant any security interest but

rather those agreements merely define certain collateral. In response, Plaintiffs argue the



4
  Plaintiffs state the tort claim is an alternative theory of liability in the event either of the individual
Defendants is “not personally obligated” to make payments to Plaintiffs under the contracts at
issue. Pls.’ Resp. at 6-7. But Defendants argue that, as parties to the contracts at issue, no tortious
interference claim can be brought against “the Conine Defendants.” Defs.’ Mot. at 17.
Defendants’ motion presents somewhat inconsistent positions as to whether the individual
defendants are parties to the contract. Given the wholly conclusory nature of the allegations in
support of the claim, the Court dismisses the claim on that basis and need not further address the
issue of whether the tort claim can be brought against the individual defendants.
5
  Plaintiffs have not asked for leave to amend or otherwise provided additional facts upon which
to base their claim for intentional interference with contractual relations.

                                                     9
express terms of the Security Agreement not only define the collateral but further expressly

create a “valid and continuing lien” on the same. See Pls.’ Resp. at 8 (citing Security

Agreement, ¶ 3.02).

       The Court finds the allegations of the Complaint, construed with the provisions of

the Split-Up Agreement and Security Agreement, are sufficient to support Plaintiffs’

request for declaratory relief. Defendants ignore the provisions of the Security Agreement

cited by Plaintiff which expressly create a security interest in collateral held by Creekside

Village. Those provisions are referenced in the Complaint, see, e.g., id., ¶ 18 and,

therefore, it is proper for the Court to consider them. The Court finds the allegations

plausibly state a claim for declaratory relief and Defendants’ motion to dismiss is denied.

              4.      Defendant Alpha-Barnes Real Estate Services, LLC, a Texas
                      Limited Liability Company (Alpha)

       Defendants also move for dismissal of Defendant Alpha on grounds no claims are

alleged against Alpha. Plaintiffs have not responded to this argument and, therefore, have

confessed that dismissal is proper. Moreover, the Court’s independent review of the

Complaint establishes no claims for relief stated against Alpha. Therefore, the Court grants

Defendants’ Motion as to Alpha.

V.     Conclusion

       For the reasons set forth, Defendants’ Motion is granted as to Plaintiffs’ breach of

contract claim against Defendant Creekside Village, L.P. and Plaintiffs’ claim for

intentional interference with contractual relations. Defendants’ motion is also granted as

to Plaintiffs’ claims against Defendant Alpha-Barnes Real Estate Services, LLC.


                                             10
Defendants’ Motion is denied in all other respects including Defendants’ request for relief

under Rule 12(e).6

       IT IS THEREFORE ORDERED that Defendants’ Rule 12(b)(6) Motion to Dismiss

and Brief in Support or Alternatively, Rule 12(e) Motion for More Definite Statement

[Doc. No. 13] is GRANTED in part and DENIED in part as set forth.

       IT IS SO ORDERED this 18th day of June, 2019.




6
  Defendants have requested relief pursuant to Rule 12(e) in a most general fashion and the Court
finds no grounds for relief have been adequately addressed or are otherwise warranted.
                                               11
